*1296Appeal from a judgment of the Lewis County Court (Charles C. Merrell, J.), rendered October 28, 2011. The judgment convicted defendant, upon a jury verdict, of course of sexual conduct against a child in the first degree and endangering the welfare of a child.
It is hereby ordered that the judgment so appealed from is unanimously reversed on the law and a new trial is granted.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of course of sexual conduct against a child in the first degree (Penal Law § 130.75 [1] [a]) and endangering the welfare of a child (§ 260.10 [1]). We agree with defendant that County Court erred in denying defendant’s request to remove his shackles during the trial without making findings on the record concerning the necessity for such restraints (see People v Clyde, 18 NY3d 145, 152-153 [2011]). Contrary to the People’s contention, the evidence of guilt is not overwhelming, and thus “they cannot meet their burden of showing that any constitutional error [is] harmless beyond a reasonable doubt” (People v Cruz, 17 NY3d 941, 945 [2011]; see generally People v Best, 19 NY3d 739, 744 [2012]).
Present— Whalen, P.J., Centra, Peradotto and Carni, JJ.